Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 3, 2022.

Amendments
           Applicant's amendments, filed February 3, 2022, is acknowledged. Applicant has cancelled Claims 2-3, 5-7, and 9, amended Claim 1, and added new claims, Claims 27-29.
	Claims 1, 4, 8, and 10-29 are pending and are under consideration. 
	
Priority
This application is a continuation of application 16/745,962 filed on January 17, 2020, which is a continuation of application 15/568,961 filed on October 24, 2017, now U.S. Patent 10,617,770, which is a 371 of PCT/US2016/209084 filed on April 23, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/152,780 filed on April 24, 2015, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on February 3, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1. 	The prior rejection of Claims 1, 3-4, and 10-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to Claim 1 to recite the truncation is relative to the wildtype FXN 3’ UTR of SEQ ID NO:9, which the Examiner finds persuasive. 

2. 	The prior rejection of Claims 1, 3-4, and 10-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claims to recite “codon-optimized for expression in human cells”, which the Examiner finds persuasive. 

3. 	Claims 24-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites a nucleic acid comprising a truncated human frataxin 3’ UTR, wherein the FXN 3’ UTR is truncated relative to the wildtype FXN 3’ UTR of SEQ ID NO:9. 
Claims 24-26 recite “a [emphasis added] wildtype FXN 3’ UTR”, which is broader in scope than the [emphasis added] wildtype FXN 3’ UTR of SEQ ID NO:9. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	
	Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27 recites a nucleic acid comprising a truncated human frataxin 3’ UTR. 
A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
	GenBank NM_000144.5 (2021) evidences that the human Frataxin gene is alternatively spliced, transcript variant 1, and has at least four different poly-A signal sequences, and thus at least four different 3’ UTR nucleotide sequences, one of which comprises about 6314 nucleotides. 
	GenBank BC023633 (2006) evidences that at least one embodiment of the human Frataxin gene yields a mRNA transcript comprising a 3’ UTR of about 1468 nucleotides. 
GenBank BC048097.1 (2006) evidences that at least one embodiment of the human Frataxin gene yields a mRNA transcript comprising a 3’ UTR of about 477 nucleotides. 
GenBank HSU43747 (1996) evidences that at least one embodiment of the human Frataxin gene yields a mRNA transcript comprising a 3’ UTR of about 346 nucleotides. 
GenBank AH003505.2 (2016; of record in IDS) evidences that at least one embodiment of the human Frataxin gene yields a mRNA transcript comprising a 3’ UTR of about 434 nucleotides, and another mRNA transcript comprising a 3’ UTR of about 245 nucleotides.
	Because those of ordinary skill in the art recognize that the human frataxin 3’ UTR naturally varies in length, it is unclear which of the plurality of different human frataxin 3’ UTRs is to be referenced from which “truncated” is to be determined. A human frataxin 3’ UTR may be considered ‘truncated’ in reference to a first 3’ UTR, but not a second, third, fourth or fifth wildtype human frataxin 3’ UTR. 
The instant claim as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102

The prior rejection of Claim(s) 1, 4, 10, 12-18, and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Puccio et al (U.S.2014/0221462; priority to February 1, 2013; of record in IDS), as evidenced by GenBank AH003505.2 (2016; of record in IDS) and GenBank NM_001161706.1 (2009; of record in IDS) is withdrawn in light of Applicant’s amendment to Claim to incorporate the limitation(s) of prior Claim 3 (a sequence at least 90% identical to SEQ ID NO:1) into Claim 1, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6. 	The prior rejection of Claims 1, 4, 10-18, and 24 under AIA  35 U.S.C. 103 as being unpatentable over Puccio et al (U.S.2014/0221462; priority to February 1, 2013; of record) in view of GenBank AH003505.2 (2016; of record in parent application 15/568,961), GenBank NM_001161706.1 (2009; of record in parent application 15/568,961), and Stewart et al (U.S. 2018/0021364; priority to January 16, 2015) is withdrawn in light of Applicant’s amendment to 

7. 	The prior rejection of Claims 10-13, 14, 17-18 and 20 under AIA  35 U.S.C. 103 as being unpatentable over Puccio et al (U.S.2014/0221462; priority to February 1, 2013; of record in IDS) in view of GenBank AH003505.2 (2016; of record in IDS), GenBank NM_001161706.1 (2009; of record in IDS), and Stewart et al (U.S. 2018/0021364; priority to January 16, 2015; of record in IDS), as applied to Claims 1, 4, 10-18, and 24 above, and in further view of Muenzer et al (Mol. Ther.16(Suppl 1): S45, 2008; of record in IDS) is withdrawn for reasons discussed above. 

8. 	The prior rejection of Claims 24-26 under AIA  35 U.S.C. 103 as being unpatentable over Puccio et al (U.S.2014/0221462; priority to February 1, 2013; of record in IDS) in view of GenBank AH003505.2 (2016; of record in IDS), GenBank NM_001161706.1 (2009; of record in IDS), Stewart et al (U.S. 2018/0021364; priority to January 16, 2015; of record in IDS), and Muenzer et al (Mol. Ther.16(Suppl 1): S45, 2008; of record in IDS), as applied to Claims 1, 4, 10-18, 20, and 24 above, and in further view of Bandiera et al (PLoS One 8(1): e54791, 7 pages, 2013), Athanasopoulos et al (Gene Therapy 11: S109-121, 2004), and Meyer-Luehmann et al (J. Neurosci. 29(4): 12636-12640, 2009) is withdrawn for reasons discussed above. 

9. 	Claim 27 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Puccio et al (U.S.2014/0221462; priority to February 1, 2013; of record) in view of GenBank AH003505.2 (2016; of record in parent application 15/568,961), GenBank NM_001161706.1 (2009; of record in parent application 15/568,961), and Stewart et al (U.S. 2018/0021364; priority to January 16, 2015).
Determining the scope and contents of the prior art.
With respect to Claim 27, Puccio et al disclosed a nucleic acid comprising an expression construct comprising a human frataxin (FXN) coding sequence [0029], transcript variant 3 (GenBank NM_001161706) operably linked to a promoter [0023, 50], 
wherein said human frataxin (FXN) coding sequence may be codon-optimized ([0053], “preferred codons for expression…in mammalian CNS cells can be used”), and 

GenBank AH003505.2 evidences that the human FXN transcript variant 3 of GenBank NM_001161706.1, disclosed by Puccio et al, naturally comprises a truncated human FXN 3' untranslated region (UTR) relative to the wildtype 3’ UTR of transcript variant 3, said 3’ UTR being less than 2000 nucleotides in length.  
GenBank AH003505.2 evidences that the human FXN transcript variant 3 of GenBank NM_001161706.1 naturally comprises a truncated human FXN 3' UTR (coordinates 5344-5589 = 245 nucleotides), and thus is naturally truncated by at least 100 nucleotides relative to the wildtype 3’ UTR of GenBank HSU43747 that is about 346 nucleotides in length, GenBank BC048097.1 that is about 477 nucleotides in length; and GenBank BC023633 that is about 1468 nucleotides in length, respectively, for example.
Puccio et al do not disclose ipsis verbis wherein the codon-optimization for mammalian cells is for human cells. 
However, prior to the effective filing date of the instantly claimed invention, Stewart et al is considered relevant prior art for having disclosed a gene therapy method for the treatment of Freidreich’s ataxia [0021], comprising the step of administering an AAV vector encoding human FXN [0276] operably linked to a promoter, wherein the expression construct is flanked on each side by an inverted terminal repeat (Example 1, [0395-396]). Stewart et al disclosed wherein the human FXN coding sequence is either wildtype or codon-optimized for expression in human cells ([0396], Table 22). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a codon-optimized FXN transgene, as 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. 	The prior provisional rejections of Claims 1-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/745,962 (U.S. 2020/0138975, claim set filed January 17, 2020) are withdrawn in light of Applicant’s argument that application ‘962 expired as of January 10, 2022, and thus is no longer co-pending with the instant application, which the Examiner finds persuasive.

11. 	Claims 1, 4, 8, and 10-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,617,770. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘770 claims (claim 1 and 6) a nucleic acid comprising an expression construct comprising a codon-optimized human frataxin (FXN) coding sequence and a truncated human FXN 3' untranslated region (UTR) operably linked to a promoter, wherein the expression construct is flanked on each side by an inverted terminal repeat sequence.
‘770 claims (claims 6 and 19) wherein the truncated human FXN 3' UTR comprises the sequence of SEQ ID NO: 3, whereby SEQ ID NO:3 is a truncation of SEQ ID NO:9, being 100% identical to nucleotides 962-2451 of SEQ ID NO:9.
 ‘770 claims (claim 1) wherein the FXN coding sequence comprises the sequence of SEQ ID NO:1 is at least 90% identical to a sequence within SEQ ID NO:1 that encodes a 210 amino acid human FXN protein (search results available in SCORE).
With respect to Claim 4, ‘770 claims (claim 2-5) wherein the promoter comprises one or more of the following, or a fragment or variant thereof: a Desmin promoter, a chicken beta-actin (CBA) promoter, or an endogenous human FXN promoter (hFXNPro).
With respect to Claim 8, ‘770 claims (claims 6 and 19) wherein the truncated human FXN 3' UTR comprises the sequence of SEQ ID NO: 3.
With respect to Claim 10, ‘770 claims (claim 8) wherein the nucleic acid is a recombinant adeno-associated virus (rAAV) vector.
With respect to Claim 11, ‘770 claims (claim 9) wherein the nucleic acid is a single-stranded or self-complementary rAAV nucleic acid vector.
With respect to Claim 12, ‘770 claims (claim 10) a recombinant adeno-associated virus (rAAV) particle comprising the nucleic acid.
With respect to Claim 13, ‘770 claims (claim 11) wherein the rAAV particle is an AAV9 particle.
With respect to Claim 14, ‘770 claims (claim 12) a composition comprising a plurality of the rAAV particle.
With respect to Claim 15, ‘770 claims (claim 13) the rAAV composition further comprising a pharmaceutically acceptable carrier.
With respect to Claim 24, while ‘770 does not claim ipsis verbis wherein the truncated human FXN 3' UTR is at least 100 nucleotides shorter than a wild-type FXN 3' UTR, instant SEQ ID NO:3 is only 1490 nucleotides in length, and thus necessarily at least 100 nucleotides shorter than a wild-type FXN 3' UTR (GenBank NM_000144.5 (2021); discussed supra, at least 3’ UTR nucleotide sequence comprising about 6314 nucleotides).
With respect to Claim 16, ‘770 claims (claims 14, 18, and 20) a method of treating Friedreich's ataxia, the method comprising the step of administering to a subject having Friedreich's ataxia a therapeutically effective amount of the rAAV particle.
With respect to Claim 17, ‘770 claims (claims 15-18 and 20) wherein the rAAV particle is administered via intravenous injection.
With respect to Claim 21, ‘770 claims (claims 16-18 and 20) the method further comprising administering the rAAV particle or composition via intracisternal injection.
With respect to Claim 23, ‘770 claims (claims 18 and 20) wherein the ratio of rAAV particle administered to the subject via intravenous injection to rAAV particle administered to the subject via intracisternal injection is 1:10.
With respect to Claim 20, ‘770 claims (claims 16-18 and 20) the method further comprising administering the rAAV particle via intrathecal injection.
With respect to Claim 22, ‘770 claims (claims 18 and 20) wherein the ratio of rAAV particle administered to the subject via intravenous injection to rAAV particle administered to the subject via intrathecal injection is 1:10.
With respect to Claim 18, ‘770 claims (claims 16-18 and 20) wherein the rAAV particle is administered via intrathecal injection.
With respect to Claim 19, ‘770 claims (claims 16-18 and 20) wherein the rAAV particle is administered via intracistemal injection.
Thus, the instant claims are anticipated by and/or obvious variants of the ‘770 patented claims.

Response to Arguments
Applicant argues that ‘770 claims do not recite a human frataxin 3’ UTR that is truncated relative wildtype frataxin 3’ UTR as set forth in SEQ ID NO:9.
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘770 claims (claims 6 and 19) wherein the truncated human FXN 3' UTR comprises the sequence of SEQ ID 

Applicant argues that ‘770 claims do not recite a codon-optimized human frataxin coding sequence with at least 90% sequence identity to SEQ ID NO:1.
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘770 claims (claim 1) wherein the FXN coding sequence comprises the sequence of SEQ ID NO:1 is at least 90% identical to a sequence within SEQ ID NO:1 that encodes a 210 amino acid human FXN protein.

12. 	Claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,617,770 in view of Bandiera et al (PLoS One 8(1): e54791, 7 pages, 2013), Athanasopoulos et al (Gene Therapy 11: S109-121, 2004), and Meyer-Luehmann et al (J. Neurosci. 29(4): 12636-12640, 2009). 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
‘770 does not claim ipsis verbis wherein the truncated FXN 3’ UTR sequence is truncated by at least 100, 500, or 800 nucleotides, nor has at least 85% sequence identity with the corresponding sequence in a wild-type FXN 3' UTR.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 24-26, Bandiera et al is considered relevant prior art for having taught that the 3’ UTR of human Frataxin may comprise target sites for several microRNAs (Figure 1), thereby reducing expression of Frataxin (Figure 3). The ordinary artisan would recognize that by reducing the length of the 3’ UTR, one may avoid possible interactions with such miRNAs that would reduce transgene expression via simply eliminating the possible miRNA target sites. 
Athanasopoulos et al is considered relevant prior art for having taught that those of ordinary skill in the art previously recognized that rAAV vector systems have stringent and relatively small packaging limits of about 5kb (pg S112, col. 1), and that one may optimize the transgene expression cassette to be packaged into an AAV vector by removing most of the 3’ UTR (pg S113, col. 1). 
Meyer-Luehmann et al is considered relevant prior art for having taught that those of ordinary skill in the art can truncate the 3’ UTR of the artisan’s transgene of interest (pg 12638, col. 2, “sequentially decreased the size of the 3’-UTR from 3100 to 420bp”), such that the 3’ UTR is still functional and the transgene “was small enough to be efficiently packaged into AAV”. 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to try truncating the Frataxin 3’ UTR by at least 100, 500, or even 800 nucleotides, whereby said truncated 3’ UTR has at least 85% identity to a wildtype Frataxin 3’ UTR, with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art were previously aware of the Frataxin 3’ 
i) that rAAV vector systems have stringent and relatively small packaging limits of about 5kb, and that one may optimize the transgene expression cassette to be packaged into an AAV vector by removing most of the 3’ UTR (Athanasopoulous et al); 
ii) the human Frataxin gene is a large gene, at least 6978 nucleotides in length (GenBank NM000144), and whereby the human Frataxin 3’ UTR is about 1500 nucleotides in length (Bandiera et al); 
iii) the human Frataxin 3’ UTR may encode several potential binding sites for inhibitory microRNAs that reduce Frataxin expression (Bandiera et al); and 
iv) one of ordinary skill in the art can “sequentially decrease the size of the 3’ UTR” so as to arrive at a transgene that is small enough to be efficiently be packaged into AAV, yet also contain the sequences that are critical for activity (Meyer-Luehmann et al). 
Meyer-Luehmann et al taught the sequential truncation of the artisan’s 3’ UTR from 3100 to 420bp (pg 12638, col. 2), a loss of 2680 nucleotides, or 86% wildtype, 3’ UTR. 
Bandiera et al taught that the gene-encoded human Frataxin 3’ UTR is about 1500 nucleotides, and may be potential targets for a plurality of inhibitory miRNAs distributed across the length of the 3’ UTR (Figure 1). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Instant specification fails to disclose an element of criticality for a Frataxin 3’ UTR truncated by at least 100 nucleotides (no upper limit), by at least 500 nucleotides, by at least 550 nucleotides, by at least 600 nucleotides, by at least 650 nucleotides, by at least 700 nucleotides, by at least 7500 nucleotides, nor by as much as 800 nucleotides, respectively, nor as having at little as 85% sequence identity to a varying reference wildtype 3’ UTR. Rather, as taught by Meyer-Luehmann et al, one of ordinary skill in the art can “sequentially decrease the size of the 3’ UTR” so as to arrive at a transgene that is small enough to be efficiently be packaged into AAV, yet also contain the sequences that are critical for activity.  
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 
Thus, the instant claims are considered obvious variants of the ‘770 patented claims.

Response to Arguments
Applicant argues that ‘770 does not claim ipsis verbis wherein the truncated FXN 3’ UTR sequence is truncated by at least 100, 500, or 800 nucleotides, nor has at least 85% sequence identity with the corresponding sequence in a wild-type FXN 3' UTR.
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘770 claims (claims 6 and 19) wherein the truncated human FXN 3' UTR comprises the sequence of SEQ ID NO: 3, whereby SEQ ID NO:3 is a truncation of SEQ ID NO:9, being 100% identical to nucleotides 962-2451 of SEQ ID NO:9, and thus at least 100 nucleotides shorter than SEQ ID NO:9.

13. 	Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,617,770. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 27, ‘770 claims (claim 1 and 6) a nucleic acid comprising an expression construct comprising a human frataxin (FXN) coding sequence codon-optimized for expression in human cells and a truncated human FXN 3' untranslated region (UTR) operably linked to a promoter, wherein the expression construct is flanked on each side by an inverted terminal repeat sequence, wherein the truncated FXN 3’ UTR comprises SEQ ID NO:3 (1490 nucleotides). 
Thus, the instant claim is considered obvious variants of the ‘770 patented claims.

14. 	Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,617,770. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 28, ‘770 claims (claim 1 and 6) a nucleic acid comprising an expression construct comprising a human frataxin (FXN) coding sequence codon-optimized for expression in human cells and a truncated human FXN 3' untranslated region (UTR) operably linked to a promoter, wherein the expression construct is flanked on each side by an inverted terminal repeat sequence, wherein the truncated FXN 3’ UTR comprises SEQ ID NO:3 (1490 nucleotides). 
Thus, the instant claim is considered obvious variants of the ‘770 patented claims.

15. 	Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,617,770. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 29, ‘770 claims (claim 1 and 6) a nucleic acid comprising an expression construct comprising a human frataxin (FXN) coding sequence codon-optimized for expression in human cells, said codon-optimized sequence is within SEQ ID NO:1 and encodes a 210 amino acid human FXN protein, and a truncated human FXN 3' untranslated region (UTR) operably linked to a promoter, wherein the expression construct is flanked on each side by an inverted terminal repeat sequence, wherein the wherein the truncated FXN 3’ UTR comprises SEQ ID NO:3 (1490 nucleotides). 
Thus, the instant claim is considered obvious variants of the ‘770 patented claims.

Citation of Relevant Art
16. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samulski et al (U.S. 2017/0128528) is considered relevant close art for having disclosed expression vectors encoding a modified human FXN gene, wherein said modified human FXN gene has a nucleotide sequence (SEQ ID NO: 5) that is 97% identical to nucleotides 1-630 of instant SEQ ID NO:1. However, Samulski et al is a later filed application (priority to November 5, 2015) than the instant application.

Conclusion
17. 	Claims are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633